Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 1 of 16 Pageid#: 734




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

 LORENZA GERALD FEREBEE, JR.,                         )
     Plaintiff,                                       )
                                                      )      Civil Action No. 7:19cv00628
 v.                                                   )
                                                      )      MEMORANDUM OPINION
 WARDEN C. MANIS, et al.,                             )
     Defendants.                                      )      By: Pamela Meade Sargent
                                                      )      United States Magistrate Judge
                                                      )

       Plaintiff, Lorenza Gerald Ferebee, Jr., (“Ferebee”), is a Virginia Department
of Corrections, (“VDOC”), inmate currently housed at Wallens Ridge State Prison,
(“Wallens Ridge”). Ferebee has filed this civil rights action pursuant to 42 U.S.C. §
1983, against VDOC employees Wallens Ridge Warden C. Manis, (“Manis”), and
Unit Manager Q. Reynolds, (“Reynolds”), alleging that he has been subjected to
cruel and unusual punishment in violation of the Eighth Amendment due to exposure
to mold. This case is before the court on defendants’ Motion For Summary
Judgment, (Docket Item No. 42) (“Motion”), and plaintiff’s Motion For Declaratory
Judgment, (Docket Item No. 64), (“Cross-Motion”).1 For the reasons stated below,
the Motion will be granted, and the Cross-Motion will be denied.




       1
         Ferebee’s Cross-Motion seeks to have the court “make a ‘SPECIFIC DECLARATION’
for: (1) WHETHER – Mold, Blackmold, or Mildew possess(s) the ‘Same Element(s)’ of Fungi?;
and if so or not so, then (2) WHETHER – Multiple ‘FALSE DISCIPLINARY INFRACTION,
because of this ongoing litigation shall constitute ‘RETALIATION(S)?” (Docket Item No. 64.)
Ferebee’s Cross-Motion is based on him asking the court to rule on whether infractions he has
allegedly received constitute retaliation as a result of his currently pending lawsuits. (Docket Item
No. 64.)
                                                -1-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 2 of 16 Pageid#: 735




                                     I. Facts


      In his Amended Complaint, (Docket Item No. 32), Ferebee seeks a declaratory
judgment, injunctive relief and damages, alleging that the defendants were
deliberately indifferent to the danger posed to him by exposure to the environmental
hazard of mold or black mold at Wallens Ridge. In his Amended Complaint, which
is sworn to under penalty of perjury, Ferebee alleged that he was transferred to
Wallens Ridge on February 26, 2019. Ferebee alleged that he spoke to both Manis
and Reynolds “about the Prison Conditions” of “Mold” in his cell, B-104, on March
28, 2019. Ferebee alleged that mold was all over his cell walls, window and bunk.


      In response to an Informal Complaint complaining of mold, filed on April 25,
2019, Reynolds responded on April 29, 2019, that he had just cleaned the cells in B-
1, and Ferebee should let him know if he needed additional cleaning supplies.
Ferebee said that he then filed a Regular Grievance concerning the mold in his cell.
Warden Manis responded that Ferebee’s Grievance was unfounded because the
Maintenance Department had inspected Ferebee’s cell and found no evidence of
mold. This decision was upheld on appeal to the Regional Administrator. Ferebee
attached his requests for administrative remedies and the VDOC’s responses to his
original Complaint. (Docket Item No. 1-1.)


      Ferebee said that he spoke to Manis again on June 3, 2019, about “overall”
prison conditions. After that, Ferebee alleged he was moved to cell B-101 and, then,
to cell B-102, where mold also existed. Ferebee alleged that he spoke to Manis again
on July 11, 2019, about the black mold in cell B-101.




                                        -2-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 3 of 16 Pageid#: 736




      Ferebee alleged that the mold destroyed his photos and photo album, letters,
cards, books, clothes and blanket. Ferebee seeks compensatory damages of $1
million, punitive damages of $500,000.00, and nominal, special and treble damages
and injunctive relief ordering that he and all prisoners be removed from Wallens
Ridge.


      In his motion for preliminary injunction, (“Preliminary Injunction Motion”),
(Docket Item No. 24), which also was sworn to under penalty of perjury, Ferebee
alleged that he has been exposed to mold and/or black mold in Wallens Ridge cells
B-104, B-101 and B-102 since February 26, 2019. Ferebee, again, alleged that he
spoke to Manis regarding prison conditions on March 28 and June 3, 2019. Ferebee
also alleged that he spoke to Reynolds on July 11, 2019, and to VDOC Health
Services Director McMillian on July 10, 2019, about the “mold and/or black mold”
in Wallens Ridge. On July 11, 2019, Ferebee alleged that he showed Reynolds the
“prison condition(s) all over the cell.” (Preliminary Injunction Motion at 4.)


      Ferebee alleged in the Preliminary Injunction Motion that he could “barely
breath[e] most of the time in my cell and while in the pod for pod recreation because
I feel a shortness of breath and my lung(s) be hurting, and some time(s) I be coughing
up blood.” (Preliminary Injunction Motion at 4.) Ferebee alleged that there was a
crack in the prison’s B Building foundation, which ran from cell B-101 to B-108,
and through which rain water would travel into cells B-104, B-101 and B-102.
Ferebee stated that he “believed” this crack was the source of the mold in the B
Building.


      In an Affidavit attached to the Preliminary Injunction Motion, (Docket Item
No. 24-2) (“Affidavit”), Ferebee again stated that he “can barely breath[e] and have
                                         -3-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 4 of 16 Pageid#: 737




a shortness of air and my lung(s) be hurting, some time(s) I cough up blood.”
(Affidavit at 2.) Ferebee also stated that he spoke with Warden Manis about “Prison
Condition(s) of Mold and/or Blackmold” on March 28 and June 3, 2019, and spoke
with McMillian, the Health Services Director of VDOC, on July 10, 2019, and
“notified” him of the “pre-existing” mold and/or black mold conditions at Wallens
Ridge. Ferebee also stated that he spoke with Unit Manager Reynolds on July 11,
2019, about the mold and/or black mold. (Affidavit at 2-3.)


       Ferebee further stated that on December 13, 2019, Reynolds came into the B-
1 Pod with Correctional Sergeant Roberts and Correctional Officer Polly pushing a
cart with buckets of white and blue paint, a pole and paint rollers. Ferebee further
stated that a Wallens Ridge maintenance worker came into the B-1 Pod on January
30, 2020, on a “Big Moving Machine” and painted over the mold and/or black mold
on the ceiling close to cells 1-8, by the sally port door and the mail and commissary
box, beside #6 and 7 pod phones and above the pod television. Days before, he
stated, a maintenance worker and supervisor came into the B-1 Pod and sprayed
bleach on the mold and/or black mold all over the ceiling and took a towel and wiped
it off. (Affidavit at 3-4.)


       In his Affidavit Of Truth And Facts, (Docket Item No. 54), (“Second
Affidavit”), Ferebee stated that the “fungi” in Building B at Wallens Ridge had to
be mold and not mildew because it returned every time it was painted over. He stated
that Defendant Reynolds had told him that the fungi was mildew and not mold.
Ferebee stated that Reynolds said that, if he reported that there was mold in the
building, “B1 Pod will not be suitable for offender(s) to live….” (Docket Item No.
54 at 3.) Ferebee stated that he and several other inmates had complained about the
mold, but it had never been properly investigated. (Docket Item No. 54 at 3.)
                                         -4-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 5 of 16 Pageid#: 738




      Ferebee stated that he had been diagnosed with asthma after he had filed an
Informal Complaint alleging that the Medical Department was trying to “cover up”
his medical concerns over mold exposure. Ferebee stated that Wallens Ridge
physician Dr. B. Mullins diagnosed him with asthma due to mold exposure and
prescribed an inhaler. Ferebee, again, stated that he suffered from shortness of
breath, hurting lungs, dizziness, lightheadedness, wheezing and coughing up blood,
and his personal property had been damaged. (Docket Item No. 54 at 4.) While
Ferebee stated that this Second Affidavit was sworn to under penalty of perjury, he
failed to do so. (Docket Item No. 54 at 1-10.)


      Ferebee has provided a written statement from Wallens Ridge inmate Thomas
Wade, No. 1055103. (Docket Item No. 54 at 13-14.) In this statement, Wade said he
had been housed in cell 103 in the B Building at Wallens Ridge since February 2017.
Wade said that there was black mold on his cell walls, windows and metal bunk due
to having no ventilation in the building. He said breathing the mold was affecting
his lungs. Wade said the problem had grown worse since the building’s ventilation
system continued to shut down. While Wade stated his affidavit was sworn to under
penalty of perjury, he failed to do so. (Docket Item No. 54 at 13-14.)


      Ferebee has provided a written statement from Wallens Ridge inmate Kevon
Williams, No. 1778880. (Docket Item No. 54 at 11-12.) In this statement, Williams
said he had been housed in the B-1 Building at Wallens Ridge since May 12, 2017.
Williams said his cell was “infested with mold,” and there was no air conditioning.
(Docket Item No. 54 at 11-12.) Williams said the mold was affecting his laundry,
clothes and bed linens. He said the mold had been a problem since he had been
housed in the B-1 Building. He said that the staff “try to paint over it so it would
look[] like nothing…. (Docket Item No. 54 at 12.) While Williams stated his
                                         -5-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 6 of 16 Pageid#: 739




affidavit was sworn to under penalty of perjury, he failed to do so. (Docket Item No.
54 at 11-12.)


       Ferebee has provided a written statement from Wallens Ridge inmate
Lawrence Roberson, signed under penalty of perjury. (Docket Item No. 54 at 16.)
Roberson said that he arrived at Wallens Ridge in January 2020 and, since then, had
been exposed to black mold as well as fecal matter in D Building cell 220 and in B
Building cell 112. (Docket Item No. 54 at 16.) He said this exposure caused him
shortness of breath, chest tightening, daily headaches and eye irritation. (Docket
Item No. 54 at 16.) Roberson said that black mold was “highly visible” in numerous
places in the pod. (Docket Item No. 54 at 16.) While Roberson stated his affidavit
was sworn to under penalty of perjury, he failed to do so. (Docket Item No. 54 at
16.)


       Ferebee has provided a written statement from Wallens Ridge inmate Brian
Butts, signed under penalty of perjury. (Docket Item No. 54 at 15.) Butts said that
he was housed in cell 102 in the B Building at Wallens Ridges, and he previously
had been housed in cell 101. He said that there was so much mold in cell 101 that it
spread throughout his personal clothing, letters and legal mail. He said the mold is
the reason he was moved from cell 101 to cell 102, but he said there was black mold
in cell 102. Butts stated, “The facility tried to cover it up with white paint. But the
black mold is showing itself to be stronger than anything they can attempt to cover
it up with.” (Docket Item No. 54 at 15.) Butts said the mold was plain to see
underneath the beds and on the cell walls. He said that his cell was “uncomfortable,
unpleasant and unlivable.” (Docket Item No. 54 at 15.)




                                          -6-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 7 of 16 Pageid#: 740




      In support of the Motion, the defendants have filed an Affidavit from
Reynolds, (Docket Item No. 43-1) (“Reynolds Affidavit”). In this Affidavit,
Reynolds stated that VDOC records showed that Ferebee had been incarcerated at
Wallens Ridge since February 27, 2019. He said that Ferebee was housed in cell B-
104 until July 3, 2019, when he was moved to cell B-101. Ferebee was moved from
cell B-101 to cell B-102 on August 16, 2019, where he remained.


      Reynolds Affidavit states:


      During the summer of 2019, a project to replace the roofing at Wallens
      Ridge was underway. During the process of roof removal and
      replacement, increased moisture was introduced into B-1 housing unit
      which resulted in mildew in multiple cells, including Ferebee’s cell, and
      in the pod office. The cells on the outside wall of the housing unit were
      primarily affected. The wall and the foundation are not cracked and
      water was not entering the building through the wall or floor as Ferebee
      claims. I notified the Institutional Safety Officer and the issue was
      addressed in August 2019. The mildew was cleaned with mildew
      resistant cleaners and every cell in B-1 was painted, including Ferebee’s
      cell. The products were ordered by the Safety Officer, and I supervised
      the cleaning and painting of the cells. The mildew was resolved after
      the cells were cleaned and painted. To my knowledge, there has been
      no black mold in the cells or in any area at Wallens Ridge.

(Docket Item No. 43-1 at 2.)


      The defendants also provided an Affidavit from C. Collins, a registered nurse
at Wallens Ridge. (Docket Item No. 43-2) (“Collins Affidavit”). Collins stated that
a review of Ferebee’s VDOC medical records indicated that his primary medical
concerns since arriving at Wallens Ridge had been facial acne and hypertension.
Collins stated that he had not been seen by medical staff for “any complaints


                                         -7-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 8 of 16 Pageid#: 741




regarding breathing problems, shortness of breath, hurting lungs, coughing up blood
or mold/mildew in his housing unit.” (Docket Item No. 43-2 at 1.) Collins attached
copies of the relevant portion of Ferebee’s medical records to her Affidavit. A review
of these medicals shows no complaints of exposure to mold or mildew or any
breathing problems. (Docket Item No. 43-2 at 3-10.)


      The defendants provided an Affidavit from J. Richardson, the Buildings and
Grounds Supervisor at Wallens Ridge. (Docket Item No. 43-3) (“Richardson
Affidavit”). Richardson stated that he began employment at Wallens Ridge in
October 2019. (Docket Item No. 43-3 at 1.) Prior to his arrival at Wallens Ridge, the
roof was replaced during a summer-long project, and new HVAC units were
installed. During the project, there were some leaks in the buildings which caused
humidity levels to increase. Richardson admitted that he was aware that there was
some mildew in some of the cells, which is often the result of poor ventilation.
(Docket Item No. 43-3 at 1.) Richardson stated that the cells were treated with
specialized mildew cleaner, and they were painted. He stated that all of the cells in
B-1 were scrubbed and painted beginning in August 2019. (Docket Item No. 43-3 at
1.)


      Later, in December 2019, there also was a dirt-type substance high on the wall
in B-1 located approximately eight feet down from the ceiling. Richardson stated
that this material also was scrubbed and treated, and the walls were painted. (Docket
Item No. 43-3 at 2.) Richardson explained that Security staff is responsible for
checking the cells and preparing weekly sanitation reports for each housing unit,
while Buildings and Grounds staff and the Institutional Safety Officer conduct
inspections of the housing units on a monthly basis for fire safety, including the pod
areas and showers. (Docket Item No. 43-3 at 2.) Richardson stated that the mildew
                                         -8-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 9 of 16 Pageid#: 742




in B-1 was reported to Buildings and Grounds by Housing Unit Manager Quinn
Reynolds. (Docket Item No. 43-3 at 2.) The necessary cleaning materials were
ordered by Building and Grounds in June and October of 2019, and Reynolds
coordinated the cleaning and painting of the cells in B-1. Richardson stated that he
had no knowledge that black mold was found in any of the housing units, including
B-1 Housing Unit. (Docket Item No. 43-3 at 2.) In addition to filing a grievance,
offenders may submit complaints to the Buildings and Grounds staff and the
Institutional Safety Officer, Mr. Carroll. Records kept by Richardson’s department
reflect that no written complaints were received from Ferebee or any offender in B-
1 Housing Unit about mold or mildew in the cells. (Docket Item No. 43-3 at 2.)


      The defendants provided an Affidavit from Carl A. Manis, the Regional
Administrator for Institutions in the Western Region of the VDOC. (Docket Item
No. 43-4) (“Manis Affidavit”). This Affidavit was not sworn under oath and,
therefore, may not be considered as evidence on the Motion. Nonetheless, Manis
stated that, in the summer of 2019, a roof replacement project was underway at
Wallens Ridge. To Manis’s understanding, during the project, the roof membrane
was taken up, and moisture entered the building through leaks. Maintenance staff
checked the housing units and determined that mildew was present in the corners of
some of the cells. The inspections and treatment of the mildew continued during the
roofing project. The mildew was treated with chemicals made specifically to combat
it, and all of the cells were painted. (Docket Item No. 43-4 at 2.) Manis stated that
Wallens Ridge keeps a log of his rounds in the housing units. According to these
records, Manis made rounds in B-1 Housing Unit on February 20, 2019; March 6,
14 and 26, 2019; May 16, 2019; June 5 and 11, 2019; July 10 and 31, 2019; and
August 15, 2019. (Docket Item No. 43-4 at 2.) Manis did not make rounds in B-1 on
March 28, 2019, and June 3, 2019, the dates Ferebee stated that he talked to Manis
                                         -9-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 10 of 16 Pageid#: 743




and other staff members about prison conditions. Manis stated that during his rounds,
he went to every offender’s cell, and he did not recall talking with Ferebee about his
cell, and he did not tell Ferebee that he “should not have it made.” (Docket Item No.
43-4 at 2.) Manis stated that, to the best of his knowledge, the mildew in B-1 was
adequately addressed and resolved in a timely manner, and all of the cells were
scrubbed and painted. To his knowledge, the material was not tested because there
was not enough of an accumulation of the substance for testing. (Docket Item No.
43-4 at 2.) Manis explained that offenders’ cell doors are closed much of the day,
and they put towels underneath the cell doors and cover the air vents, which reduces
the ability for moisture to evaporate and for air to circulate in the cell. This is a daily
occurrence in the offender housing units, and staff works diligently against the
blocking of the air vents. (Docket Item No. 43-4 at 2.) Manis stated that he had no
reason to believe that there was anything other than mildew in limited areas of the
housing units during the roofing project at Wallens Ridge. (Docket Item No. 43-4 at
2-3.)


        The defendants also have provided an Affidavit from T. Townsend, a
registered nurse and the Director of Nursing at Wallens Ridge. (Docket Item No. 59-
2) (“Townsend Affidavit”). Townsend stated that she had reviewed Ferebee’s
VDOC medical progress notes from April 2020 to the date of her Affidavit, August
6, 2020. Townsend said that these notes showed that Ferebee was seen during sick
call for a complaint of shortness of breath on May 8, 2020. (Docket Item No. 59-2
at 2.) The nurse noted that, when she arrived at Ferebee’s cell door, Ferebee was
working out and showed no difficulty breathing. The nurse noted that Ferebee had a
steady gait, and he was alert and oriented with no signs of distress. His capillary
refill time was less than two seconds. The nurse referred Ferebee to the physician
for further assessment. (Docket Item No. 59-2 at 2.)
                                           -10-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 11 of 16 Pageid#: 744




       According to Townsend, Ferebee was seen by a physician on May 18, 2020,2
for complaints of shortness of breath for one year with cough and blood. The
physician noted that Ferebee had no fever and a negative history for lung disease.
The physician noted that Ferebee’s lungs were clear, and he ordered a chest x-ray.
He also prescribed an inhaler. A chest x-ray was conducted on Ferebee on June 4,
2020. On June 8, 2020, Dr. Mullins found that Ferebee’s chest x-ray showed that his
lungs were clear and within normal limits. Ferebee saw Dr. Mullins for blood work
on June 18, 2020, with follow up in one month. (Docket Item No. 59-2 at 2.)


       Ferebee saw Dr. Mullins for follow up and hypertension chronic care on July
16, 2020. Ferebee had no complaints. Townsend said that, according to the record,
Ferebee continued to use his inhaler as needed due to his complaints of shortness of
breath. She said that the medical records showed that Ferebee had voiced no
complaints since May 18, 2020. (Docket Item No. 59-2 at 2-3.) The relevant medical
records were attached to Townsend’s Affidavit. (Docket Item No. 59-2 at 4-8.)


       The defendants also have filed a Supplemental Affidavit from Reynolds.
(Docket Item No. 59-3) (“Reynolds Supplemental Affidavit”). In this Affidavit,
Reynolds stated that, since signing his earlier Affidavit on April 3, 2020, he had not
received any new offender complaints regarding mold or mildew in the Wallens
Ridge B-1 Housing Unit or in individual cells. (Docket Item No. 59-3 at 1-2.) He
also stated that he was not aware of any continuing issues concerning mildew, mold


       2
         Ferebee alleged in his Second Affidavit, (Docket Item No. 54), that, on May 18, 2020,
Dr. B. Mullins diagnosed him with asthma resulting from being exposed to mold or black mold.
(Docket Item No. 54 at 4.) Again, while Ferebee states that this Affidavit was sworn under oath,
it was not. (Docket Item No. 54.) Regardless, Ferebee’s hearsay statement of what a physician had
told him would not be admissible at trial, and, therefore, cannot be used to establish a genuine
dispute of material fact on summary judgment. See FED. R. CIV. P. 56(c)(4).
                                              -11-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 12 of 16 Pageid#: 745




or black mold. He stated that Ferebee was no longer housed in the B-1 Housing Unit
and was moved to the C Building on May 20, 2020, to the C-6 Housing Unit. (Docket
Item No. 59-3 at 2.)


       In his Cross-Motion, Ferebee admits that, on or about May 20, 2020, he was
removed from being housed in the B-Building and placed in the C-Building Housing
Unit, specifically cell C1-106. (Docket Item No. 64 at 4.) Ferebee’s Cross-Motion
is asking the court to rule on whether infractions he has allegedly received constitute
retaliation as a result of his pending lawsuits, which is an attempt to assert a new
claim into this litigation. (Docket Item No. 64 at 4-5.) In addition, the Cross-Motion
seeks a “specific declaration” as to whether mold, black mold or mildew possess the
same elements of fungi, (Docket Item No. 64), which was addressed when the court
denied Ferebee’s Motion For Leave For Scientific Testing. (Docket Item Nos. 53,
57.)


                                     II. Analysis


       With regard to a motion for summary judgment, the standard for review is
well-settled. The court should grant summary judgment only when the pleadings,
responses to discovery and the record reveal that “there is no genuine dispute as to
any material fact and the movant is entitled to a judgment as a matter of law.” FED.
R. CIV. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Matsushita Elec. Indus.
Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). A genuine issue of
fact exists “if the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” Anderson, 477 U.S. at 248. In considering a motion for
summary judgment, the court must view the facts and the reasonable inferences to
                                         -12-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 13 of 16 Pageid#: 746




be drawn from the facts in the light most favorable to the party opposing the motion.
See Anderson, 477 U.S. at 255; Matsushita, 475 U.S. at 587. In order to be successful
on a motion for summary judgment, a moving party "must show that there is an
absence of evidence to support the non-moving party's case" or that "the evidence is
so one-sided that one party must prevail as a matter of law." Lexington-South
Elkhorn Water Dist. v. City of Wilmore, Ky., 93 F.3d 230, 233 (6th Cir. 1996). When
a motion for summary judgment is made and is properly supported by affidavits,
depositions or answers to interrogatories, the nonmoving party may not rest on the
mere allegations or denials of the pleadings. See Oliver v. Va. Dep’t of Corrs., 2010
WL 1417833, at *2 (W.D. Va. Apr. 6, 2010) (citing FED. R. CIV. P. 56(e)). Instead,
the nonmoving party must respond by affidavits or otherwise and present specific
facts from which a jury could reasonably find for either side. See Anderson, 477
U.S. at 256-57.


      The defendants argue that there is no genuine dispute of material fact, and
they are entitled to the entry of summary judgment in their favor on Ferebee’s claims.
In particular, they argue that Ferebee cannot recover monetary damages against them
in their official capacities. They also argue that the undisputed facts do not rise to
the level of cruel and unusual punishment in violation of the Eighth Amendment, in
that Ferebee has not presented evidence of an objectively extreme deprivation or of
subjective deliberate indifference. The defendants further argue that they are entitled
to qualified immunity because Ferebee’s allegations do not rise to the level of a
constitutional violation, and he has not demonstrated that the defendants’ actions
violated a clearly established statutory or constitutional right of which a reasonable
person would have known.




                                         -13-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 14 of 16 Pageid#: 747




      Ferebee’s Amended Complaint claims that the defendants violated his Eighth
Amendment right to be free from cruel and unusual punishment by being
deliberately indifferent to the dangers posed by his conditions of confinement. In
particular, Ferebee claims that the defendants were deliberately indifferent to the
danger posed to him by exposure to mold or mildew in the B-1 Housing Unit at
Wallens Ridge. The Eighth Amendment to the U.S. Constitution not only prohibits
excessive sentences, but it also protects inmates from inhumane treatment and
conditions while imprisoned. See Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.
1996). To amount to deliberate indifference, a public official must have been
personally aware of facts indicating a substantial risk of serious harm, and the
official must have actually recognized the existence of such a risk. See Farmer v.
Brennan, 511 U.S. 825, 837 (1994). “[D]eliberate indifference entails something
more than mere negligence, … [but] is satisfied by something less than acts or
omissions for the very purpose of causing harm or with knowledge that harm will
result.” Farmer, 511 U.S. at 835.


      Ferebee, as the plaintiff, has the burden to prove each element of his deliberate
indifference claim, including his assertion that mold or mildew in his housing unit
posed a danger to his health. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)
(plaintiff in § 1983 deliberate indifference claim must show alleged danger poses a
risk of danger to the plaintiff); see also Mabry v. N.Y.C. Dep’t of Corrs., 2009 WL
2709324, at *5 (S.D. N.Y. Mar. 12, 2009) (“As with any tort, a plaintiff asserting a
claim of unconstitutional conditions of confinement must demonstrate a causal
relation between the harm … suffered and the defendant’s action or inaction.”)
(citing Barnes v. Anderson, 202 F.3d 150, 158 (2nd Cir. 1999) (in § 1983 action the
defendant’s actions or inactions must proximately cause plaintiff’s injury)).


                                         -14-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 15 of 16 Pageid#: 748




      Viewing the evidence before the court in the light most favorable to Ferebee’s
claim, the defendants, through Reynolds’s Affidavits, have admitted that there was
a period of time in 2019 when there was a mildew problem in the B-1 Housing Unit
at Wallens Ridge. While the defendants, through Reynolds’s Affidavits, also have
provided evidence that this mildew problem was remedied, Ferebee has presented
evidence disputing that the problem was remedied before he was moved from the B-
1 Housing Unit on May 20, 2020. While the court must resolve this dispute in the
evidence in Ferebee’s favor, Ferebee’s claim, nevertheless, must fail because he has
failed to present any evidence that this mold or mildew problem created a substantial
risk of serious harm to him or that the defendants were aware of any such risk. See
Thompson v. Commonwealth of Virginia, 878 F.3d 89, 107 (4th Cir. 2017).


      In a case involving a prisoner’s claim that prison officials were deliberately
indifferent to the prisoner’s medical needs, this court has held that, to meet the
objective component of a deliberate indifference claim, a medical need must be
“sufficiently serious.” Shelton v. Angelone, 148 F. Supp. 2d 670, 678 (W.D. Va.
2001). The court held that a medical need is sufficiently serious “‘if it is one that
has been diagnosed by a physician as mandating treatment or one that is so obvious
that even a lay person would easily recognize the necessity for a doctor’s attention.’”
Shelton, 148 F. Supp. 2d at 678 (quoting Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th
Cir. 1999)). Also, expert medical opinion evidence is usually required to show the
cause of an injury or disease, or, as is relevant in this case, the propensity to cause a
disease or injury, “because the medical effect on the human system of the infliction
of injuries is generally not within the sphere of the common knowledge of the lay
person.” Barnes, 202 F.3d at 159.




                                          -15-
Case 7:19-cv-00628-PMS Document 76 Filed 02/18/21 Page 16 of 16 Pageid#: 749




       While Ferebee claims that he suffered injury to his health from exposure to
mold while housed in the B-1 Housing Unit, Ferebee has produced no medical
evidence of any physical injury, or even any risk of injury, caused by exposure to
mold or mildew. In fact, the undisputed medical evidence before the court shows
that Ferebee complained of breathing problems on only one occasion -- May 18,
2020. The physician noted that Ferebee’s lungs were clear, and he ordered a chest
x-ray, which subsequently showed that Ferebee’s lungs were clear and within normal
limits. Although the physician prescribed an inhaler for Ferebee, he did not diagnose
any particular medical condition, and he did not provide any expert opinion that
Ferebee’s condition was caused by exposure to mold or mildew.


      While Ferebee has attempted to offer Dr. Mullins’s statements to him as
evidence to be considered in opposition to the Motion, such hearsay statements
would not be admissible at trial, and, therefore, may not be considered by the court
on summary judgment. See FED. R. CIV. P. 56(c)(4).


      Furthermore, the undisputed evidence before the court shows that Ferebee,
within two days of seeking medical treatment for breathing problems, was moved
from the B-1 Housing Unit.


      Based on the above-stated reason, an appropriate order will be entered
granting the Motion and denying the Cross Motion, and judgment will be entered in
favor of the defendants.

      ENTERED: February 18, 2021.

                                       /s/ Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE
                                        -16-
